Case 6:21-cr-00023-SMH-PJH Document 38 Filed 05/10/21 Page 1 of 1 PageID #: 88




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


UNITED STATES OF AMERICA                          CASE NO. 6:21-CR-00023-01

VERSUS                                            CHIEF JUDGE S. MAURICE
                                                  HICKS, JR.

CRISTIAN ELI ALVAREZ-ALVAREZ                      MAGISTRATE JUDGE PATRICK
(01)                                              J. HANNA

                                         ORDER

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions therein as

its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Cristian Eli Alvarez-Alvarez, is ACCEPTED and he is fully adjudged guilty of

the offense charged in Count 1, consistent with the report and recommendation.

       Signed at Shreveport, Louisiana, on this 10th day of May, 2021.



                                                 _______________________________
                                                 S. MAURICE HICKS, JR.
                                                 UNITED STATES DISTRICT JUDGE
